DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second configuration” recited in Claim 21, the telescoping frame recited in Claim 30, the “second frame” recited in Claim 33, and the configuration where the cord is coupled to the second end recited in Claim 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 28-33, and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 21 recites a “second configuration” which is not found in the specification and does not appear to be shown in the figures. The “second configuration” is not considered enabled by the disclosure and it is impossible to determine what this configuration is or how it is different from the first configuration.
Claim 21 recites a “securing element” which is not found in the specification and does not appear to be shown in the figures. The “second configuration” is not considered enabled by the disclosure and it is impossible to determine what this element is.
Claim 33 recites a “second frame” which is not found in the specification and does not appear in the drawings. It is unclear how the canopy can be supported by the wind if there is a second frame at the opposite end.
Claim 37 recites that “a first end of the cord is coupleable to the second end of the sheet of material and a second end of the cord is coupleable to the anchor, the anchor being in contact with the surface so that the first frame remains engaged with the surface in the supporting configuration” which is not found in the specification and does not appear in the drawings. The applicant fails to explain how the cord is attached to the free end of the sheet of material and the sheet can still be supported by the wind or how the cord being attached to the free end of the canopy supports the frame.

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26, 28-33, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the support mechanism” which renders the claims indefinite. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28, 31-33, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1315166 (Kang) in view of Furey in US Patent 4924893.
Regarding Claims 21 and 38, Kang teaches a system for providing shade onto a surface, the system comprising: a first frame (100) engageable (at the ends) with the surface, the first frame comprising at least one section (such as 320/110) engageable with the surface and arrangeable in a supporting configuration (Fig. 1); a sheet of material (200) extending between a first end (toward 210) and an opposing second end (toward 240), the first end of the sheet of material being coupleable with the first frame about a portion of the first frame, wherein the second end of the sheet of material is spaced apart from the portion of the first frame in the supporting configuration such that the sheet of material is supportable by the first frame and at least partially supportable by wind in a first configuration for providing shade onto the surface; a securing element (to include 220 and 100’) engageable with one or both of the first frame and the sheet of material, such that the sheet of material is supportable by the first frame and at least partially supportable by the securing element in a second configuration for providing shade onto the surface; and a cord (330) having a first end (toward 310) and a second end (toward 320), the first end or the second end of the cord being coupleable (via 310) to at least one of the first frame, the sheet of material, and a support mechanism (310, as best understood); and an anchor (320) coupleable to the other of the second end or the first end of the cord and being in contact with the surface so that the first frame remains in the supporting configuration. 
Kang is silent on the inclusion of a container. Furey teaches a shelter system including a container (103) capable of housing and transporting the components of the system (“components may be readily carried in the anchoring member when it is empty of sand” – see Column 7, lines 22-23). Furey further teaches that the container can be used and an anchor and the device is inherently capable of housing weight when inverted (the bag, if it holds weight when non-inverted, will be equally capable of holding weight when inverted), and that the first end or the second end of a cord (27) is coupleable to at least one of a first frame (at 31), the sheet of material, and the support mechanism, and the other of the second end or the first end of the cord is coupleable (at 33) to a portion of the container to serve as the anchor for housing the weight. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by adding a container as taught by Furey in order to allow the user to conveniently transport the components of the device. 
Regarding Claim 22, Kang, as modified, teaches that the sheet of material is a unitary sheet of material or comprises a plurality of sheets (such as 200 and 400) of material coupleable together (even when coupled together, sheets 200 and 400 will be supported at least in part by a wind force acting thereon). 
Regarding Claim 23, Kang, as modified, teaches that the plurality of sheets of material are selectively coupled together so that a first sheet of material (200) is coupled with the first frame about a first end and a first end of a second sheet of material (420) is removeably coupled (via 201/401) to a second end of the first sheet of material. 
Regarding Claims 24 and 25, Kang, as modified, teaches that the sheet of material has at least one set of parallel sides (the lower lateral edges) and the sheet of material has two sets of parallel sides (the lower lateral edges and the front and rear curved edges). 
Regarding Claim 26, Kang, as modified, teaches that the sheet of material comprises one or more vent holes (240) defined within the sheet of material, one or more tails extending therefrom, one or more wind socks, or a combination thereof. 
Regarding Claim 28, Kang, as modified, teaches that the first frame comprises a plurality of sections (320/110 on one end, 100, and 320/110 on the opposite end) that are arrangeable so that at least a first section (320/110 on one end) and a second section (320/110 on the opposite end) are each engageable with the surface at first ends thereof and are coupleable to one another about opposing, second ends or are each respectively coupleable to first and second ends of at least one intermediate section (100) arranged therebetween. 
Regarding Claim 31, Kang, as modified, teaches that the first frame comprises a singular, longitudinally-extending section (elements 100/110/320 are affixed to form in singular element). 
Regarding Claim 32, Kang, as modified, teaches that the first frame is directly engageable (at the ends thereof) with the surface. 
Regarding Claim 33, Kang, as modified, teaches that the securing element comprises a second frame (100’) comprising at least one section (the ends thereof )engageable with the surface in the supporting configuration, wherein the sheet of material is coupleable with the first frame about the first end and the sheet of material is coupleable with the second frame about the opposing second end (see Fig. 3). 
Regarding Claim 37, Kang, as modified, teaches a cord that has a first end (at 310) that is inherently coupleable to the second end of the sheet of material (by hiking 310 to the second end) and a second end of the cord is coupleable to the anchor (320), the anchor being in contact with the surface so that the first frame remains engaged with the surface in the supporting configuration (as best understood). 
Regarding Claim 39, Kang, as modified, teaches that the first end of the sheet of material defines a first edge (along 210) and the second end of the sheet of material defines a second edge (along 201), the first edge of the sheet of material being coupleable (via 212) with the first frame about a portion of the first frame.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified, as applied to claim 21 above, and further in view of Seo in US Publication 2003/0089390. Kang, as modified, is silent on the use of a cable extending through the sections of the frame. Seo teaches a first frame including a plurality of sections (1A and 1B) with a cable (s) extending through at least one of the plurality of the sections of the first frame. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Kang, as modified, by using a segmented frame with a cable running therethrough as taught by Seo in order to allow the user to break the frame down into a more easily transported configuration.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, as modified, as applied to claim 21 above, and further in view of Moss in US Patent 3394720. Kang, as modified, is silent on the use of a telescoping frame member. Moss teaches a frame member (14) with a plurality of sections (50/52/54), wherein the plurality of sections are arranged telescopically with one another (see Claim 11) such that a second section (52) is receivable in and extendable from a first section (50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kang, as modified, by using a telescoping frame as taught by Moss in order to more compactly store the frame when not in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vollweiler teaches a canopy. Perreault and Parent teach corkscrew pole ends. Rise and Swetish teach straps for attaching canopies to frames.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636